262 N.W.2d 161 (1977)
John Dale KORMAN, Petitioner, Appellant,
v.
STATE of Minnesota, Respondent.
No. 47343.
Supreme Court of Minnesota.
December 9, 1977.
C. Paul Jones, Public Defender, Robert Oliphant, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, William B. Randall, County Atty., Steven C. DeCoster, Asst. County Atty., St. Paul, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
This is an appeal from an order of the district court denying a petition for postconviction relief from a judgment of conviction of sodomy with a child, Minn.St. 609.293, subd. 4, a conviction which was based on a guilty plea by petitioner. On this appeal petitioner claims that he should be permitted to withdraw his plea on any of the following grounds: (1) That his plea was not voluntarily, knowingly, and understandingly entered because he was not aware of his rights and believed he would get treatment at the state hospital rather than be sent to prison, (2) that he was denied his right to counsel at his initial appearance in municipal court, and (3) that his confession was inadmissible because he was not informed when he was interrogated that he later would be charged with sodomy with a child instead of sodomy. We affirm.
There is no merit to petitioner's contention that his plea was not voluntarily, knowingly, and understandingly entered. The record supports the postconviction court's finding that he was adequately advised of his rights and that any understanding he had that he would not be sent to prison was unjustified.
The other issues, relating to the deprivation of the right to counsel at the initial appearance in municipal court and the admissibility of his confession, are both issues waived by petitioner's voluntarily, knowingly, and understandingly entered guilty plea. Tollett v. Henderson, 411 U.S. 258, 93 S. Ct. 1602, 36 L. Ed. 2d 235 (1973); McMann v. *162 Richardson, 397 U.S. 759, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970).
Affirmed.